United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3789
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of South Dakota.
Robert Allen Walters, also known as   *
Michael Genovese,                     * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                          Submitted: June 4, 2003
                              Filed: June 27, 2003
                                   ___________

Before BOWMAN, MELLOY, and SMITH Circuit Judges.
                         ___________

PER CURIAM.

       A jury found Robert Walters guilty of being a felon in possession of a weapon,
being a fugitive from justice in possession of a weapon, and possessing false
identification documents. The district court1 sentenced him to a total of 46 months
imprisonment and 3 years supervised release. On appeal, Walters argues that the
district court erroneously disregarded evidence that his three prior Missouri sentences
for passing bad checks were part of a single common scheme or plan, and thus

      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.
improperly assigned him criminal history points for each sentence, rather than
treating the sentences in the related cases as one sentence. See U.S.S.G.
§ 4A1.2(a)(2) (prior sentences imposed in unrelated cases are counted separately;
prior sentences imposed in related cases are treated as one sentence); U.S.S.G.
§ 4A1.2, comment. (n.3) (prior sentences are considered related if they resulted from
offenses that, inter alia, were part of single common scheme or plan).

       We conclude the district court did not clearly err in finding that Walters’s prior
sentences did not result from a single common scheme or plan. See United States v.
Lowe, 930 F.2d 645, 646-47 (8th Cir. 1991) (standard of review). Neither the
similarity of his bad-check offenses nor their temporal proximity established that the
sentences resulted from a common scheme or plan. See id. at 647 (similar crimes are
not necessarily related crimes); United States v. Mau, 958 F.2d 234, 236 (8th Cir.
1992) (rejecting argument that prior offenses were part of common scheme because
they both involved distribution of controlled substance and occurred within 1-year
period). While Walters served the sentences concurrently, he pleaded guilty to the
three offenses before different tribunals, governing different jurisdictions, and at
different times. See United States v. Manuel, 944 F.2d 414, 416 (8th Cir. 1991)
(defendant’s prior forgery convictions were not part of common scheme and were
factually unrelated, in part because defendant pleaded guilty before different
tribunals, governing different jurisdictions, at different times).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                           -2-